            Case 2:20-cv-00048-DB Document 15 Filed 11/02/20 Page 1 of 2


 1

 2

 3

 4

 5
 6

 7                                     UNITED STATES DISTRICT COURT

 8                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    MARTIN J. CORTES-SALCEDO,                          No. 2:20-cv-0048 DB P
11                        Plaintiff,
12             v.                                        ORDER
13    CITY OF REDDING, et al.,
14                        Defendants.
15

16            Plaintiff is a county inmate proceeding pro se and in forma pauperis with a civil rights

17   action pursuant to 42 U.S.C. § 1983. Presently before the court is plaintiff’s request for an

18   extension of time to file an amended complaint and his request for copies. As a one-time

19   courtesy the court will provide the requested document. However, plaintiff is advised that in the

20   future copies may be provided upon payment of the copy fee at $0.50 per page.

21   ////

22   ////

23   ////

24   ////

25   ////

26   ////

27   ////

28   ////
          Case 2:20-cv-00048-DB Document 15 Filed 11/02/20 Page 2 of 2


 1             Good cause appearing, IT IS HEREBY ORDERED that:

 2             1. Plaintiff’s motion for an extension of time (ECF No. 14) is granted; and
 3             2. Plaintiff is granted sixty days from the date of this order in which to file an amended
 4   complaint.

 5             3. The Clerk of the Court shall send to plaintiff, along with this order, a copy of the
 6   court’s September 19, 2020 order (ECF No. 12).
 7   Dated: October 30, 2020

 8                                                      /s/ DEBORAH BARNES
 9                                                      UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15   DB:12
     DB:1/Orders/Prisoner/Civil.Rights/cort0048.36amc
16

17

18

19

20
21

22

23
24

25

26

27

28
                                                           2
